UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7117


RANDALL J. KEYSTONE,

                Petitioner - Appellant,

          v.

DIRECTOR OF THE VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:14-cv-00213-JCT)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randall J. Keystone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randall    J.     Keystone       seeks    to    appeal        the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2012)

petition as untimely and denying his motion to reconsider under

Fed. R. Civ. P. 59(e).          The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

See   28   U.S.C.     § 2253(c)(1)(A)          (2012).            A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies      this     standard         by         demonstrating        that

reasonable    jurists       would    find      that        the        district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on    procedural        grounds,       the        prisoner      must

demonstrate    both    that    the   dispositive           procedural        ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Keystone has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and Keystone’s motion for

appointment of counsel, and dismiss the appeal.                            We dispense

with oral argument because the facts and legal contentions are

                                         2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3